Citation Nr: 0639451	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-29 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Parkinson's 
disease, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from August 1964 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
Parkinson's disease, to include as due to Agent Orange 
exposure.  In February 2006, the Board remanded this appeal 
for further development.  

The Board notes that in an August 2006 supplemental statement 
of the case, the RO apparently reopened and denied the 
veteran's claim on a de novo basis.  However, service 
connection for that disorder was previously denied in a final 
July 1995 RO decision.  Therefore, the Board must address 
whether the veteran submitted new and material evidence to 
reopen his claim for service connection for Parkinson's 
disease, to include as due to Agent Orange exposure.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  The RO denied service connection for a Parkinson's 
disease, to include due to Agent Orange exposure, in July 
1995, and the veteran did not appeal.  

2.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The July 1995 RO decision that denied service connection 
for Parkinson's disease, to include as due to Agent Orange 
exposure, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a Parkinson's 
disease, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Recently, the Court issued a decision in Kent v. Nicholson, 
20 Vet.App. 1 (2006).  In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court noted 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

In this case, in April 2002 and March 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence would constitute new and material evidence, what 
information and evidence is needed to substantiate a claim 
for service connection (in the April 2002 letter), as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The Board notes that the April 2002 and March 2006 letters 
did not address the previous basis for the denial of service 
connection.  However, the veteran was also provided with a 
copy of the appealed rating decision as well as an October 
2003 statement of the case which advised the veteran of the 
bases for the prior denial.  Further, the veteran had actual 
knowledge of the specific evidence needed to substantiate his 
claim.  In this regard, in a May 2002 statement, the veteran 
specifically identified what he needed to show, and mentioned 
that his private doctor would testify as to Agent Orange 
exposure causing Parkinson's disease.  Therefore, the Board 
finds any deficiency with respect to the notice letter to be 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and records from the Social Security 
Administration (SSA).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 ; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

The RO denied service connection for Parkinson's disease, to 
include as due to Agent Orange exposure, in July 1995.  The 
July 1995 RO decision was not appealed and is considered 
final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the July 1995 RO 
decision included the veteran's service medical records, 
post-service private and VA treatment records, and the 
veteran's own statements.  The RO denied service connection 
for Parkinson's disease, to include as due to Agent Orange 
exposure, on the basis that Parkinson's disease was not a 
disability associated with herbicide exposure under the Agent 
Orange Act of 1991, and was shown to be present to a 
compensable degree within one year of the veteran's discharge 
from service.  The RO also noted that the veteran's service 
medical records showed no complaints of or treatment for 
Parkinson's disease and that private treatment records 
indicated that the veteran was first seen in May 1993.  Thus, 
the RO concluded there was no basis in the available evidence 
of record to establish service connection for Parkinson's 
disease as the condition did not happen in military service, 
nor was it aggravated or caused by service.  

The evidence considered in that decision included the 
veteran's service medical records, which do not show 
complaints of or treatment for Parkinson's disease.  

Additionally, a May 1993 statement from A Lerer, M.D., noted 
that the veteran was seen with a complaint of difficulty with 
his right hand.  Dr. Lerer stated that he believed the 
veteran was presenting with early Parkinson's disease.  A 
June 1993 statement from Dr. Lerer noted that the veteran was 
originally seen in May 1993 with Parkinson's disease 
manifested by a mildly masked face, some slowness, increased 
tone, cogwheeling of the right hand, and decreased arm 
swinging.  

A December 1993 VA treatment entry referred to suspected 
early Parkinson's disease.  A July 1994 entry noted that the 
veteran had early Parkinson's disease.  Subsequent private 
and VA treatment records referred to continuing treatment for 
Parkinson's disease.  

The evidence received since the July 1995 RO decision 
includes duplicate private treatment records, additional 
private and VA treatment records, records from the SSA, and 
statements from the veteran.  These records contain evidence 
of treatment for Parkinson's disease, including recent 
treatment for such disorder.  

For example, an October 1996 VA treatment entry noted that 
the veteran was seen for follow-up for Parkinsonian symptoms 
of rigidity and micrographia of the right upper extremity 
only.  A January 2002 statement from Dr. Lerer noted that the 
veteran had been followed for years for Parkinson's disease.  
The impression noted that the veteran was slightly over-
medicated, but that reductions in his dose caused rigidity 
and bradykinesia.  

Records from the SSA indicated that the veteran's primary 
diagnosis was Parkinson's disease and that he was disabled 
from January 2002.  

The Board notes that the additional private and VA treatment 
records with additional diagnoses of Parkinson's disease, and 
the SSA records referring to Parkinson's disease, do not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet.App. 
321 (1999).  Simply stated, the fact that the veteran 
currently has Parkinson's disease is not in dispute, either 
today or in July 1995.  The veteran's statements in this 
regard are also cumulative and redundant.  The evidence at 
the time of the July 1995 RO decision already indicated that 
the veteran had Parkinson's disease.  

As noted previously, the July 1995 RO decision found that 
Parkinson's disease was not related to herbicide exposure, 
was not present to a compensable degree within one year of 
the veteran's discharge from service, and was not shown in 
service.  None of the recently submitted evidence indicates 
that the veteran's current Parkinson's disease is related to 
his period of service, existed to a compensable degree within 
one year of discharge, or is related to Agent Orange 
exposure.  

Further, without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Even if some of the additional evidence were considered new, 
it is not material since it does not raise a reasonable 
possibility of substantiating the veteran's claim.  38 C.F.R. 
§ 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the July 1995 RO decision.  Thus the 
claim for service connection for Parkinson's disease, to 
include as due to Agent Orange exposure, may not be reopened, 
and the appeal is denied. 



ORDER

The application to reopen the claim for service connection 
for Parkinson's disease, to include as due to Agent Orange 
exposure, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


